Name: Commission Regulation (EEC) No 3703/91 of 18 December 1991 re-establishing the levying of customs duties on products of category 13 (order No 40.0130), originating in Pakistan, to which the preferential tariff arrangement set out in Council Regulation (EEC) No 3832/90 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 350/38 Official Journal of the European Communities 19. 12. 91 COMMISSION REGULATION (EEC) No 3703/91 of 18 December 1991 re-establishing the levying of customs duties on products "of category 13 (order No 40.0130), originating in Pakistan, to which the preferential tariff arrangement set out in Council Regulation (EEC) No 3832/90 apply Whereas, in respect of products of category 13 (order No 40.0130), originating in Pakistan, the relevant ceiling amounts to 2 018 000 pieces ; Whereas on 26 August 1991 imports of the products in question into the Community, originating in Pakistan, a country covered by preferential tariff arrangements, reached and were charged against that ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to Pakistan, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3832/90 of 20 December 1990 applying generalized tariff prefe ­ rences for 1991 in respect of textile products originating in developing countries ('), and in particular Article 12 thereof, Whereas Article 10 of Regulation (EEC) No 3832/90 provides that preferential tariff treatment shall be accorded, for each category of products subjected in Annexes I and II thereto to individual ceilings, within the limits of the quantities specified in column 8 of Annex I and column 7 of Annex II, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; Whereas Article 11 of the abovementioned Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; HAS ADOPTED THIS REGULATION : Article 1 As from 22 December 1991 the levying of customs duties, suspended pursuant to Regulation (EEC) No 3832/90, shall be re-established in respect of the following products, imported into the Community and originating in Pakistan : Order No Category(unit) CN code Description 40.0130 13 (1 000 pieces) 6107 11 00 6107 12 00 6107 19 00 Men's or boys' underpants and briefs, women's or girls' knickers and briefs, knitted or crocheted, of wool, cotton or of man-made fibres 6108 21 00 6108 22 00 6108 29 00 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 December 1991 . For the Commission Christiane SCRIVENER Member of the Commission (' OJ No L 370, 31 . 12. 1990, p. 39.